Name: 2002/844/EC: Commission Decision of 23 October 2002 amending Directive 2001/14/EC in respect of the date for changing the working timetable for rail transport (Text with EEA relevance) (notified under document number C(2002) 3997)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport;  transport policy
 Date Published: 2002-10-26

 Avis juridique important|32002D08442002/844/EC: Commission Decision of 23 October 2002 amending Directive 2001/14/EC in respect of the date for changing the working timetable for rail transport (Text with EEA relevance) (notified under document number C(2002) 3997) Official Journal L 289 , 26/10/2002 P. 0030 - 0030Commission Decisionof 23 October 2002amending Directive 2001/14/EC in respect of the date for changing the working timetable for rail transport(notified under document number C(2002) 3997)(Text with EEA relevance)(2002/844/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2001/14/EC of the European Parliament and of the Council of 26 February 2001 on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification(1), and in particular Article 34(3) thereof,Whereas:(1) Annex III to Directive 2001/14/EC establishes the schedule for the process of allocating rail infrastructure capacity and stipulates that changes to the working timetable are to take place each year at midnight on the last Saturday in May.(2) For reasons of commercial operation, infrastructure managers and rail companies are proposing that the date for changes to the working timetable be moved to December of each year.(3) Annex III to Directive 2001/14/EC should therefore be amended accordingly.(4) The measures laid down in this Decision are in conformity with the opinion of the Committee set up pursuant to Directive 2001/14/EC,HAS ADOPTED THIS DECISION:Article 1Paragraph 2 of Annex III to Directive 2001/14/EC is hereby replaced by the following: "2. The change of working timetable shall take place at midnight on the second Saturday in December. Where a change or adjustment is carried out after the winter, in particular to take account, where appropriate, of changes in regional passenger traffic timetables, it shall take place at midnight on the second Saturday in June and at such other intervals between these dates as are required. Infrastructure managers may agree on different dates and in this case they shall inform the Commission if international traffic may be affected."Article 2This Decision shall be applied for the 2003 timetable, starting on 14 December 2002. Because of the specific regulatory system in Great Britain, the United Kingdom may apply it from the 2004 timetable, starting in December 2003, provided that the other provisions of the Directive, and in particular those relating to international cooperation, are not affected.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 October 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 75, 15.3.2001, p. 29.